DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 6/30/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 18 and 28 are objected to because of the following informalities
in claim 18, line 17: “said device” should be “said processor”;
in claim 28, line 2: “skin surface” should be “a skin surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19, 23-34, and 47-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 18-19, 23-34, and 47-54, these claims generally seem to use different phraseology to refer to the same things.  For example, the claims recite the following terms:
Claim 18, lines 4-5: “capacitance of skin of the subject” that is measured;
Claim 18, line 10: “a skin capacitance measurement of the subject”;
Claim 18, line 15: “the capacitance of the skin of the subject” that is measured;
Claim 18, lines 17-18: “the skin capacitance measurement”;
Claim 19, line 3: “skin capacitance”;
Claim 23, line 2: “the skin capacitance” that is measured;
Claim 24, line 2: “the skin capacitance” that is measured;
Claim 29, lines 2-3: “the skin capacitance measurement”;
Claim 30, line 3: “the skin capacitance measurement”;
Claim 47, line 3: “the skin capacitance measurement”;
Claim 48, line 2: “the capacitance of the skin” that is measured;
Claim 50, line 3: “capacitance” that is measured;
Claim 51, line 2: “capacitance” that is measured; and
Claim 52, line 2: “the capacitance measurement”.
The use of different phraseology is usually indicative of different concepts.  Also, the use of indefinite articles or lack of articles suggests the introduction of a new concept not previously presented. However, the use of similar terms suggests that they might be the same.  For instance, is “capacitance of skin of the subject” that is measured of claim 18, lines 4-5 the same as, related to, or different from “a skin capacitance measurement of the subject” of claim 18, line 10?  If they are the same (and the similar terms suggests they are), consistent terminology should be used.  If they are different (and the indefinite article used in claim 18, line 10 suggests they are), what is the distinction between a capacitance that is measured and a capacitance measurement?  Also, if they are different, why does it seem that they are used interchangeably in the claims.  Similarly, is “skin capacitance” in claim 19, line 3 different from  “capacitance of skin of the subject” that is measured of claim 18, lines 4-5 and/or “a skin capacitance measurement of the subject” of claim 18, line 10? Is “capacitance” that is measured in claims 50 or 51 different from  “capacitance of skin of the subject” that is measured of claim 18, lines 4-5 and/or “a skin capacitance measurement of the subject” of claim 18, line 10?  These issues create confusion as to the meaning of these terms.  If they are the same, consistent terminology should be used.  If they are different and/or related, their relationship should be made clear and they should be clearly distinguished from each other.
Claims 19, 23-34, and 47-54 are rejected by virtue of their dependence from claim 18.
Claim 30 recites “the baseline capacitance value” in line 4 in which there in insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “a processor coupled to the interdigitated portion” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a processor responsive to one end of the interdigitated portion” of claim 18, lines 8-9.  If they are the same, claim 31 should be deleted.  If they are different, their relationship should be made clear and they should be distinguished from each other.
Claim 32 is rejected by virtue of its dependence from claim 31.
Claim 48 recites “measuring the capacitance of the skin comprises: measuring a first capacitance at a first skin depth of the subject, and measuring a second capacitance at a second skin depth of the subject” in lines 1-6, but it is not clear how this recitation relates to	 “said device activating the ketosis signal when the skin capacitance measurement is greater than the comparative capacitance value of the subject” of claim 18, lines 17-18.  Claim 18 alludes to a single comparison of a single measurement with a single comparative capacitance value, but claim 48 provides two measurements.  It is not clear how the two measurements are incorporated into the comparison.  Is there more than one comparison?  Is there more than one comparative capacitance value?  Is the ketosis signal activated when one or both of these measurements are greater than the comparative capacitance value(s)?  These issues render claim 48 indefinite.
Claim 49 is rejected by virtue of its dependence from claim 48.
Claim 49 recites “the skin surface” in line 4 in which there in insufficient antecedent basis for this limitation in the claim.
Claim 49 recite “wherein if the second capacitance at the second skin depth is greater than the first capacitance at the first skin depth, a degree of ketosis of the subject is increasing if the second depth is greater relative to the skin surface than the first depth but the degree of ketosis of the subject is decreasing if the first depth is greater than the second depth relative to the skin surface” in lines 1-6, but it is not clear how this recitation relates “said device activating the ketosis signal when the skin capacitance measurement is greater than the comparative capacitance value of the subject” of claim 18, lines 17-18.  Is the recitation of claim 49 some determination that the processor or someone is making?  Is there a method step associated with the recitation of claim 49?  It appears to merely be stating a physical law that does not limit the claimed method. Clarification is required.
Claim 50 recites “the skin surface” in line 3 in which there in insufficient antecedent basis for this limitation in the claim.
Claim 51 recites “the skin surface” in line 2 in which there in insufficient antecedent basis for this limitation in the claim.
Claim 52 recites “a resistance measurement” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “skin resistance” that is measured in claim 27, line 2.  The similarity in words suggests that they are the same, but the use of the indefinite article suggests that they are different.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.
Claim 52 recites “comparison with the comparative capacitance value” in line 3, but it is not clear if this recitation is the same as, related to, or different from “said device activating the ketosis signal when the skin capacitance measurement is greater than the comparative capacitance value of the subject” in claim 18, lines 17-18.  These recitations seem to be alluding to the same thing, but the recitation of claim 18 is not explicitly said to be a comparison and the rejection of claim 52 does not use a definite article (suggesting it is a new concept).  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.
Claim 54 recites “a body of the subject” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a body of the subject” of claim 18, line 12.  If they are the same, “a body of the subject” of claim 33 should be “the body of the subject”.  If they are different or related, their relationship should be made clear. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 31 recites “wherein the device further comprises a processor coupled to the interdigitated portion” in lines 1-3.  Though it is not clear if this recitation is the same as, related to, or different from “a processor responsive to one end of the interdigitated portion” of claim 18, lines 8-9 (see the above indefiniteness rejection), if they are the same, claim 31 does not further limit the recitation of claim 18 since “coupled to the interdigitated portion” is a broader concept than “responsive to one end of the interdigitated portion”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 23-34, 47-49, 51, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/085944 (Taylor)(previously cited), in view of U.S. Patent Application Publication No. 2020/0101286 (Windmiller)(previously cited), and further in view of U.S. Patent Application Publication No. 2013/0245388 (Rafferty)(previously cited).
Taylor discloses a method for monitoring that includes providing a device comprising: (i) an interdigitated portion having two opposing ends and configured for contacting a skin of the subject and measure surface conductivity of the subject’s skin; (ii) a ketosis signal that turns on when the conductivity of the skin is in a high mega ohm range indicative of the subject not burning fat, the ketosis signal being connected to one end of the interdigitated portion and (iii) a power source, wherein an intermediate signal turns on when the conductivity of the skin in an intermediate range between the low mega ohm range and the high mega ohm range, wherein the third signal is indicative of an intermediate state of ketosis, wherein when the electric conductivity of the skin is in a low mega ohm range indicative of the subject burning fat (pages 7, 12-14, and 16 of Taylor).
Taylor discloses the use of surface conductivity of the subject’s skin as the metric for determining ketosis (pages 7, 12-14, and 16 of Taylor).  Taylor also teaches that the occurrence of high levels of ketone bodies in the blood during starvation, a low carbohydrate diet, prolonged heavy exercise and uncontrolled type 1 diabetes mellitus is known as ketosis (page 3 of Taylor).
In the field of monitoring levels of ketone bodies and hence ketosis, Windmiller discloses a skin-worn capacitive sensor as a suitable substitute for a skin-worn resistance sensor (abstract, paragraph 0012, 0016-0017, 0053, and claims 2, 10, and 21 of Windmiller) for determining levels of ketone bodies and hence ketosis.  By implication, Windmiller discloses that the measurement of capacitance is a suitable substitute of resistance when determining levels of ketone bodies and/or ketosis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use capacitive sensors, capacitance, and capacitance thresholds for the monitoring of ketone bodies and ketosis since it is a simple substitution of one known element for another to obtain predictable results.
Rafferty discloses the use of interdigitated sensors for monitoring capacitance (paragraphs 0024 and 0159 of Rafferty).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interdigital capacitive sensor of Rafferty as the capacitance sensor of the combination since (1) a capacitive sensor is required and Rafferty teaches one such capacitive sensor and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 18, the combination teaches or suggests a method for non-invasively detecting if a subject is in ketosis comprising:
providing a device comprising:
an interdigitated portion for measuring capacitance of skin of the subject (the capacitive sensor of Rafferty), said interdigitated portion having at least two separate electrical contacts (FIG. 5 of Rafferty);
a power source (the power source of Taylor; pages 7 and 12-14 of Taylor); and 
a processor responsive to one end of the interdigitated portion, and configured to activate a ketosis signal when a skin capacitance measurement of the subject increases compared to a comparative capacitance value of the subject (output a signal when the capacitance is in a ketosis range; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis; the processor is taught in pages 17-18 of Taylor),
placing the device on a body of the subject such that said two electrical contacts of said interdigitated portion are contacting the skin of the subject (placing the capacitive sensor of Rafferty on the skin; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis);
said device measuring the capacitance of the skin of the subject (measuring the capacitance of the skin); and
said device activating the ketosis signal when the skin capacitance measurement is greater than the comparative capacitance value of the subject (output a signal when the capacitance is in a ketosis range; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).
With respect to claim 19, the combination teaches or suggests that the comparative capacitance value is a baseline capacitance measurement corresponding to skin capacitance when not in ketosis (output a signal when the capacitance is in a ketosis range which means that the range limits are those in which there is no ketosis; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).
With respect to claim 23, the combination teaches or suggests that the interdigitated portion is arranged to measure the skin capacitance at a skin surface (the capacitive sensor of Rafferty).
With respect to claim 24, the combination teaches or suggests that the device is arranged to measure the skin capacitance at one or more skin depths (the capacitive sensor of Rafferty measures at the skin).
With respect to claims 25-26, 47, 49, and 51, Taylor discloses multiple frequencies can permit different measurements at different depths of tissue including from a few Hertz to 20 MHz (pages 11 and 13 of Taylor).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple frequencies ranging from a few Hertz to 20 MHz for the measurement since it permits measurements at different depths of tissue for a more comprehensive picture of the patient’s status.  Furthermore, the number and selection of the frequencies will be depended upon the desired number and locations of depths to be analyzed.  As such, the number and selection of the frequencies are results-effective variables that would have been optimized through routine experimentation based on the desired number and locations of depths to be analyzed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the number and selection of the frequencies so as to obtain the desired number and locations of depths to be analyzed.
With respect to claim 25, the combination teaches or suggest that the device is arranged to scan through two or more frequencies from between 0 Hz (DC) to 100 kHz (the multiple frequencies between a few Hertz to 20 MHz).
With respect to claim 26, the combination teaches or suggests that the device scans two or more frequencies selected from the group consisting of 0 Hz (DC), 10kHz, 20 kHz, 30 kHz, 40 kHz, 50 kHz, 60 kHz, 70 kHz, 80 kHz, 90 kHz and 100 kHz (the multiple optimized frequencies between a few Hertz to 20 MHz).
With respect to claim 27, the combination teaches or suggests that the interdigitated portion is also configured to measure skin resistance (paragraphs 0151-0152, 0182, and 190-0191 of Rafferty).
With respect to claim 28, the combination teaches or suggests that one of the one or more skin depths is skin surface (measuring the capacitance of the skin).
With respect to claims 29 and 48, the combination teaches or suggests outputting a signal when the capacitance is in a ketosis range which means that the range limits are those in which there is no ketosis (pages 7 and 12-14 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis).  The limits of alarm relative to individual’s baseline can be determined by experimentation and calibration (pages 10-11, 14, and 16 of Taylor) so as to obtain the desired accuracy for a particular user.  As such, the alarm limits and baseline values are results-effective variables that would have been optimized through routine experimentation based on the desired accuracy for a particular user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the alarm limits and baseline values so as to obtain the desired accuracy for a particular user.  Thus, the features of “wherein the ketosis signal is activated whenever the skin capacitance measurement varies from the comparative capacitance value by at least 10%” of claim 29 and “the comparative capacitance value of the subject is a first skin capacitance of the subject and the skin capacitance measurement is a second skin capacitance of the subject taken after an interval” of claim 47 would have been obvious.
With respect to claim 30, the combination teaches or suggests that the processor is configured to activate a ketosis exit signal when the skin capacitance measurement is the baseline capacitance value of the skin of the subject (outputting a signal when the capacitance is no longer in a ketosis range in which the range limits are those in which there is no ketosis; pages 7, 12-14, and 16 of Taylor as modified using the capacitive sensors, capacitance, and capacitance thresholds as outlined in the 103 analysis; the processor is taught in pages 17-18 of Taylor).
With respect to claim 31, the combination teaches or suggests that the device further comprises a processor coupled to the interdigitated portion (pages 17-18 of Taylor).
With respect to claim 32, the combination teaches or suggests that the device further comprises a memory module coupled to the processor (pages 17-18 of Taylor).
With respect to claim 33, the combination teaches or suggests that the device further comprises a housing that is sized and shaped to couple the interdigitated portion of the device to the body of the subject (the capacitance sensor of Rafferty).
With respect to claim 34, Rafferty discloses using a digital device may supplement an indicator display so as to give precise readout of data (paragraph 0278 and 0135 of Rafferty).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a digital readout, as suggested by Rafferty, so as to provide a precise readout of data.
With respect to claim 48, the combination teaches or suggests that measuring the capacitance of the skin comprises: measuring a first capacitance at a first skin depth of the subject, and measuring a second capacitance at a second skin depth of the subject (the multiple depth analysis provided above).
With respect to claim 49, the combination teaches or suggests that, if the second capacitance at the second skin depth is greater than the first capacitance at the first skin depth, a degree of ketosis of the subject is increasing if the second depth is greater relative to the skin surface than the first depth but the degree of ketosis of the subject is decreasing if the first depth is greater than the second depth relative to the skin surface (page 11 of Taylor teaches or suggests that determining measurements at different depths can be used to determine increasing or decreasing of the degree of ketosis; therefore, it would have been obvious to compare the capacitance at the various depths to determine if the degree of ketosis is increasing or decreasing so as to determine progression of the patient).
With respect to claim 51, the combination teaches or suggests that a lower frequency measures capacitance deeper below the skin surface than a higher frequency (the multiple frequencies between a few Hertz to 20 MHz in which lower frequencies penetrate deeper into the skin than higher frequencies).
With respect to claim 54, the combination teaches or suggests that the device is placed on a body of the subject such that said two electrical contacts of said interdigitated portion are contacting the skin of the subject non-invasively (the capacitive sensor of Rafferty is placed on the skin surface in a non-invasive way).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Windmiller, and further Rafferty, and further in view of CA 3042103 (Burns)(previously cited).
Page 11 of Taylor teaches or suggests that determining measurements at different depths can be used to determine increasing or decreasing of the degree of ketosis.  Burns teaches that increasing the distance between two of the two separate electrical contacts permits measuring capacitance levels that are deeper below the skin surface (paragraphs 0080-0081 of Burns discloses the changing of the electrode distances while paragraph 0082 discloses the applicability to capacitance measurements). It would have been obvious before the effective filing date of the claimed invention to increase the distance between the two electrodes since it permits measuring capacitance levels that are deeper below the skin surface.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Windmiller, and further Rafferty, and further in view of U.S. Patent Application Publication No. 2017/0356815 (Madden)(previously cited).
The combination teaches the use of capacitive measurements to determine ketosis.  Madden teaches that capacitive measurements are affected by moisture content, that the moisture content can be determined using resistance measurements, and that capacitance measurements, the desired parameter, and moisture content can be reconciled using a lookup table (paragraphs 0343-00346 of Madden). It would have been obvious before the effective filing date of the claimed invention to use resistance measurements to determine moisture content and remove the influence of moisture on the capacitance readings when determining the desired parameter so as to obtain more accurate readings.  Thus, the combination teaches or suggests that the capacitance measurement is adjusted based on a resistance measurement prior to comparison with the comparative capacitance value.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Windmiller, and further Rafferty, and further in view of any one of U.S. Patent No. 4,537,203 (Machida), U.S. Patent Application Publication No. 2012/0123232 (Najarian), U.S. Patent No. 5,545,186 (Olson), or U.S. Patent No. 5,741,214 (Ouchi).
The combination teaches or suggests that the ketosis signal is stored in a memory module coupled to a processor (claims 1, 2, 5, and 6 of Taylor).  It is known in the art that such storage is performed on digital signals (abstract and col. 5 of Machida; paragraph 0182 of Najarian; col. 5 of Olson; col. 3 of Ouchi).  It would have been obvious to convert the ketosis signals to digital since it permits the storage into a memory, suggested by Taylor. 
With respect to claim 53, the combination teaches or suggests that the ketosis signal is selected from the group consisting of an electronic signal, a digital signal, a segmented signal, and a progressive signal (the digital ketosis signal of the combination).

Response to Arguments
The Applicant’s arguments filed 6/30/2022 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 6/30/2022, the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
There are new grounds of rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Prior art rejections
The Applicant cites to page 10, lines 16-19 and page 11, line 17 to page 13, line 10 of the specification and concludes that measurement of capacitance would not be a suitable substitute for resistance when determining levels of ketone bodies and/or ketosis. This argument is not persuasive.  First, it appears from page 11, line 17 to page 13, line 10 that the disclosure refers to the inventor’s beliefs that capacitance was initially considered unsuitable but then surprisingly found it to be suitable.  However, the specification does not establish that the inventor’s personal beliefs were widespread or settled opinion.  Indeed, as pointed out, in the field of monitoring levels of ketone bodies and hence ketosis, Windmiller discloses a skin-worn capacitive sensor as a suitable substitute for a skin-worn resistance sensor (abstract, paragraph 0012, 0016-0017, 0053, and claims 2, 10, and 21 of Windmiller) for determining levels of ketone bodies and hence ketosis.  By implication, Windmiller discloses that the measurement of capacitance is a suitable substitute of resistance when determining levels of ketone bodies and/or ketosis.  The Applicant appears to agree with the teachings of Windmiller even though they, personally, did not think it was right at one time.  Just because a result was unexpected to the inventor/applicant does not mean it was widely held to be unexpected.  Windmiller suggests that it was not unexpected.  Indeed, the Applicant’s statement about capacitance providing suitable results, especially for different depths, only confirms Windmiller’s teachings, not contradicting or discounting them.  The Affidavit by Mr. Taylor is not persuasive for the same reasons. 
The Applicant’s citations to page 9, lines 27-29 of Taylor on page 11 of the Response date 6/30/2022, to page 10, lines 2-6 on page 13 of the Response date 6/30/2022, and to paragraph 0191 of Rafferty on page 13 of the Response date 6/30/2022  are not persuasive since they do not disparage the use of capacitive measurements as disclosed in Windmiller.
The Applicant then refers to the Examiner’s statement in the previous Office Action:
“By implication, Windmiller discloses that the measurement of capacitance is a suitable substitute of resistance when determining levels of ketone bodies and/or ketosis.  The Applicant does not address this teaching.  The Applicant appears to agree with the teachings of Windmiller even though they, personally, did not think it was right at one time...”  
The Applicant then states:

    PNG
    media_image1.png
    354
    641
    media_image1.png
    Greyscale

These arguments are not persuasive since Taylor and Rafferty do not explicitly or clearly disparage capacitive measurements and Windmiller clearly teaches the use of capacitive measurements. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 14-16 of the Response, the Applicant’s asserts that Windmiller requires a skin-penetrating electrochemical sensor or is an invasive method.  This argument is not persuasive.  Windmiller clearly teaches non-invasive methods as well, such as paragraph 0053 (“The sensor acquires the sample subcutaneously, percutaneously, transdermally, intradermally, or on the skin surface and employs an electrical or optical stimulus to encourage an electrical, photonic, or chemical change to occur; a voltage, current, charge, resistance, or impedance property is subsequently measured to infer the concentration of a singular ketone body or plurality of ketone bodies circulating in a physiological fluid compartment… The method can involve detection by means of a subcutaneous, percutaneous, transdermal, intradermal, or skin surface body-worn sensor, which is configured to employ an electrical or optical stimulus to encourage an electrical, photonic, or chemical change to occur; a voltage, current, charge, resistance, or impedance property is subsequently measured to infer the concentration of a singular ketone body or plurality of ketone bodies circulating in a physiological fluid compartment.”) and paragraph 0055 (“The body-worn sensor 50 is preferably a subcutaneous, percutaneous, transdermal, intradermal, or skin surface sensor in which an electrical or optical stimulus is applied to encourage a redox reaction and in which a voltage, current, charge, resistance, or impedance property is measured to infer the concentration of a particular ketone body (acetoacetate, acetone, D-β-hydroxybutyrate) present in the physiological fluid compartment in which the sensor is located.”).  Windmiller makes a distinction between skin surface sensors and invasive sensors (subcutaneous, percutaneous, transdermal, intradermal).
In response to the above, the Applicant asserts:

    PNG
    media_image2.png
    702
    731
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    173
    717
    media_image3.png
    Greyscale

This argument is not persuasive.  For example, paragraph 0055 of Windmiller says “The body-worn sensor 50 is preferably a subcutaneous, percutaneous, transdermal, intradermal, or skin surface sensor in which an electrical or optical stimulus is applied to encourage a redox reaction and in which a voltage, current, charge, resistance, or impedance property is measured to infer the concentration of a particular ketone body (acetoacetate, acetone, D-β-hydroxybutyrate) present in the physiological fluid compartment in which the sensor is located.”  The use of the term “skin surface sensor” indicates that this passage is referring to the type of sensor that is different than microneedles which are, in this context, percutaneous sensors or transdermal sensors.  The passage is not merely saying the device is situated on the skin surface but is saying the sensor itself is non-penetrating.  
 Further, Rafferty discloses the use of interdigitated sensors for monitoring capacitance (paragraphs 0024 and 0159 of Rafferty).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interdigital capacitive sensor of Rafferty as the capacitance sensor of the combination since (1) a capacitive sensor is required and Rafferty teaches one such capacitive sensor and/or (2) it is a simple substitution of one known element for another to obtain predictable results.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In view of the above, the Applicant cites to paragraphs 0128, 0133, 0147, and 0194 of Rafferty and asserts:

    PNG
    media_image4.png
    159
    717
    media_image4.png
    Greyscale

…

    PNG
    media_image5.png
    276
    712
    media_image5.png
    Greyscale

…

    PNG
    media_image6.png
    310
    711
    media_image6.png
    Greyscale

These arguments are not persuasive since it is a piecemeal analysis of the individual references rather than an analysis of the rejection as a whole.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Taylor discloses the activating of a ketosis signal. Windmiller discloses a skin-worn capacitive sensor as a suitable substitute for a skin-worn resistance sensor.  Rafferty discloses the use of interdigitated sensors for monitoring capacitance (paragraphs 0024 and 0159 of Rafferty) at the skin surface.
The Applicant asserts:

    PNG
    media_image7.png
    476
    636
    media_image7.png
    Greyscale

This argument is not persuasive since Windmiller teaches that a capacitive sensor can be used when determining levels of ketone bodies and/or ketosis.  Given this teaching, one of ordinary skill in the art would have used such a capacitive sensor.  One of ordinary skill in the art would have read Windmiller as meaning what it actually says, rather than dismiss or ignore it.
The Applicant asserts:

    PNG
    media_image8.png
    374
    648
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    383
    637
    media_image9.png
    Greyscale

This argument is not persuasive since, as discussed above, Windmiller does teach the use of skin surface sensors, as opposed to transdermal or percutaneous sensors (such as microneedles) and the capacitive sensors fall within such skin surface sensors when reading Windmiller as a whole.
The Applicant asserts:

    PNG
    media_image10.png
    307
    633
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    235
    639
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    583
    640
    media_image12.png
    Greyscale

These arguments are not persuasive since they are not commensurate with the rejection.  The combination is not measuring the accumulation of sweat.  The combination is measuring capacitance and then outputting a signal when the capacitance is in a ketosis range.  Rafferty is being relied upon for disclosing a suitable skin surface capacitive sensor, as suggested by Windmiller.  The Applicant is interjecting issues that are not present in the combination.  In particular, the statement that the combination “requires that one of skill in the art conclude that a method of measuring seat accumulation would also be suitable for measuring acetone” is not part of the rejection or the combination.  Thus, the Applicant analysis that relies on such a statement is not persuasive since the alleged issue does not exist in the combination. Further, Rafferty does not require a patch, as alleged by the Applicant.  For example, paragraphs 0139 and 0204-0212 of Rafferty suggest that the patch is optional or an option among other possibilities. 
On pages 25-26 of the Response, the Applicant repeats the above arguments, which have already been addressed by the Examiner.  In particular, Windmiller suggests the use of skin surface capacitive sensor; Rafferty teaches such a sensor; the patch of Rafferty is not part of the combination and is not required even in Rafferty’s invention; and the sweat accumulation aspect of Rafferty is not part of the combination.
In view of the above, the rejection of claim 18 is proper.  The rejection of the dependent claims are proper since the rejection of claim 18 is proper and the respective combinations teach or suggest all the features of these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791